Title: From Benjamin Franklin to Francis M. Dana, 11 May 1781
From: Franklin, Benjamin
To: Dana, Francis M.


Dear Sir,
Passy. May 11th. 1781
I received your Favour of the 1st. Instant; and immediately apply’d to Mr. Grand our Banker to furnish you with the Credit you desir’d at Amsterdam. He acquainted me that having a Correspondent at Petersburgh, he could give you a direct Credit there; and that the Chancellor Count Osterman being an old Friend of his, he would write and recommend you. I accepted his Proposition of a direct Credit on Petersburgh, supposing that would be more convenient to you than receiving the Money in Holland; but I declin’d his Letter to Count d’Osterman, ’till you should desire it, as you did not propose immediately to assume your public Character; and I requested him to recommend you for the present only to his Banker as a Gentleman travelling for Curiosity, &c. Mr. Grand writes to you by this Post, and sends his Letter of Credit. On second thoughts If you should have Occasion for a part of the Money in Holland, you can draw on me for the Sum you want, and I will honour your Bill; in which case you will receive so much less on the Petersburgh Credit. I should have answer’d your Letter sooner if the Course of the Posts had permitted it. But you know the Letters receiv’d here from Holland on Monday, cannot be answered till the Friday following.
I most heartily wish you a good Journey, and all the Success imaginable in your Negociations being with great Esteem, Dear Sir, Your most obedient and most humble Servant
B Franklin
His Excelly. Francis Dana Esqr.
 
Endorsed: Dr: Franklin’s Letter May 11th. 1781
